t c memo united_states tax_court mid-del therapeutic center inc petitioner v commissioner of internal revenue respondent d richard ishmael m d pc petitioner v commissioner of internal revenue respondent docket nos filed date bruce a moates and leroy d boyer for petitioners brlizabeth downs for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner d richard ishmael m d pc's federal_income_tax and a deficiency of dollar_figure in petitioner mid-del therapeutic center inc 's federal_income_tax for the taxable_year ended date both petitioners petitioned - - the court to redetermine the respective deficiencies these cases were consolidated for purposes of trial briefing and opinion because they involve common questions of law and fact the deficiencies result from respondent's determination pursuant to sec_446 that petitioners must use an accrual_method of accounting to report their taxable_income the ultimate issue to be decided is whether respondent abused his authority under sec_446 by requiring petitioners to change from the cash_receipts_and_disbursements_method of accounting the cash_method to the accrual_method in order to decide that issue we must examine the related question of whether chemotherapy drugs and related medications the drugs administered by petitioners to patients during the course of medical treatments are merchandise which must be inventoried we hold that the drugs in question are not merchandise and that respondent abused his discretion under sec_446 by requiring petitioners to change from the cash_method to the accrual_method of accounting ‘all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure for convenience all monetary amounts have been rounded to the nearest dollar findings_of_fact some of the relevant facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner mid-del therapeutic center inc mid-del and petitioner d richard ishmael m d pc pc are oklahoma corporations each of which operates a chemotherapy clinic in the oklahoma city metropolitan area collectively the clinics on the dates the petitions in these consolidated cases were filed the principal_place_of_business of mid-del was in midwest city oklahoma and the principal_place_of_business of pc was in oklahoma city oklahoma dr d richard ishmael an oncologist owns percent of the stock of both mid-del and pc pc is dr ishmael's personal_service_corporation and mid-del is a subchapter_c_corporation owned and managed by dr ishmael the clinics in general petitioners’ clinics have provided outpatient chemotherapy treatment to dr ishmael's patients since prior to dr ishmael administered chemotherapy treatments to patients in hospitals on an inpatient basis by various drugs had been developed to mitigate the severe nausea associated with mid-del was incorporated in and pc was incorporated in q4e- chemotherapy these drugs enabled patients to receive chemotherapy treatments on an outpatient basis when medicare decided not to pay for inpatient chemotherapy under most circumstances that decision effectively forced chemotherapy out of hospitals and into outpatient clinics during the period in issue pc employed a staff of employees consisting of nurses nursing assistants laboratory technicians physician assistants administrative clerks pharmacists pharmacy technicians and office maintenance workers mid---del had no employees but instead used contract nursing services leased through the cancer care network and paid a common_paymaster for doctors’ services and other labor costs pc provided administrative services including bookkeeping and billing for both clinics mid-del paid pc an annual fee for these administrative services treatment of patients many local doctors referred patients to the clinics for treatment of cancer lupus aids and some types of arthritis dr ishmael scheduled days a week to see patients at each of the clinics as a general_rule he saw patients at the pc clinic on mondays and wednesdays and at the mid-del clinic on tuesdays and thursdays the clinics' hours were monday through friday from a m to or p m chemotherapy treatments were administered at both clinic sec_5 days a week on a patient's first visit dr ishmael examined the patient in order to determine the proper chemotherapy treatment if any for that patient when dr ishmael prescribed a chemotherapy treatment his order for the patient's individualized chemotherapy treatment was recorded in the patient's file which was maintained at the clinic where that patient received treatment once a patient was evaluated and a chemotherapy regimen had been prescribed the patient began regular periodic treatments which could continue for several months or years dr ishmael wrote prescriptions for any drugs a patient needed that were not administered by the clinics once a patient began a chemotherapy regimen that patient would see dr ishmael approximately every to weeks for reevaluation however patients generally did not see dr ishmael each time they came to the clinic for treatment while a doctor had to be available in the office to respond to medical emergencies during working hours one was not required to be present in the treatment room while a chemotherapy treatment was being administered when dr ishmael was not available arrangements with other physicians ensured the availability of a physician in the event of an emergency prior to every chemotherapy treatment a patient had blood tests which were performed at the clinics upon the patient's arrival a nurse drew the blood to be tested anda lab -- - technician performed the tests at the in-office lab blood tests were performed in order to insure that the patient was not too ill to receive the chemotherapy treatment if a patient's blood count indicated that the patient was too ill for the prescribed treatment a nurse would contact dr ishmael who then might prescribe a reduced dosage when the test results indicated a patient could receive his chemotherapy safely the pharmacist was notified to prepare the appropriate chemotherapy treatment for the patient as previously prescribed by dr ishmael mid--del sent its orders for preparation of chemotherapy treatments to the pharmacist at the pc clinic by fax machine and received the prepared treatments from the pc pharmacist via courier service registered nurses administered the chemotherapy treatments and provided extensive counseling and education to patients regarding their treatments the nurses spent a large amount of time counseling patients because of the profound psychological effects of chemotherapy treatments administration of a chemotherapy treatment to a patient generally took to hours a few patients were equipped with an apparatus which slowly administered their treatment over a period of days other patients received drugs that required the nurse to sit with the patient throughout the treatment and closely monitor the administration of the drug and the reaction of the patient dr - j- ishmael frequently adjusted a patient's chemotherapy treatment in accordance with the patient's response to the treatment the chemotherapy drugs and ancillary medications used in treatments after a chemotherapy drug has been tested and scientifically proven effective to treat a particular condition it is approved for use by the food and drug administration once a drug is approved it can be used to treat conditions other than those for which it is approved because chemotherapy drugs may be effective against multiple forms of cancer for example a drug approved for use against ovarian cancer might be used to treat lung cancer even though its use to treat lung cancer is not an approved use petitioners were not reimbursed by medicare for their use of approved drugs if the condition for which the drug was administered was not an approved use on the grounds that such treatments were experimental dr ishmael treated some of his patients with drugs that were not approved for a particular condition when he believed the drug would help those patients even though he knew that medicare or nongovernmental health insurance carriers private insurers would not pay for costs associated with experimental treatments although petitioners bore the cost of these treatments dr ishmael authorized the treatments when he felt that they were --- - appropriate because his overriding concern was the welfare of his patients dr ishmael petitioners’ staff and petitioners’ patients viewed the chemotherapy treatments and the drugs used in those treatments as medical services not as the purchase and sale of drugs the pharmacy pc maintained an onsite pharmacy where chemotherapy drugs purchased by both pc and mid-del were stored and where a pharmacist employed by pc mixed and prepared chemotherapy treatments ie mixtures of chemotherapy drugs in prescribed amounts for both clinics chemotherapy drugs purchased by mid- del were accounted for separately and held in a separate area from chemotherapy drugs purchased by pc mid-del paid pc a monthly fee for pc's provision of pharmacy services to mid-del petitioners used approximately different chemotherapy drugs to treat patients generally petitioners attempted to keep a 2-week supply of each drug on hand although some chemotherapy drugs were ordered on an as-needed basis petitioners sometimes stocked up on a newly approved chemotherapy -for example dr ishmael prescribed an experimental drug taxotere for a patient dying of lung cancer the patient had been doing very poorly and was getting ready to enter a hospice program but dr ishmael persuaded her family to allow him to provide the treatment treatment continued despite a cost to the clinic of dollar_figure per week the treatment was successful - drug if they had a patient population that would benefit from that drug pc's computer system kept a constantly updated record of each clinic's stock of chemotherapy drugs and ancillary pharmaceuticals drug orders were placed automatically and electronically by computer when the onhand quantity of a particular drug dropped to a predetermined minimum balance petitioners’ software only tracked drugs the shelf lives for chemotherapy drugs varied from about months to year in an unmixed state a mixed or prepared chemotherapy treatment generally had to be used within to hours billing and reimbursement rach time a patient visited a clinic for treatment a nurse completed a charge sheet the charge sheet was then used to bill the patient or the party primarily responsible for payment the charge sheet indicated the patient's diagnosis and the amounts of chemotherapy drugs administered as well as any other medications or procedures used in treating the patient on that day after the patient's treatment for that day was complete the charge sheet was forwarded to the billing department at pc to determine the amount to be charged or billed most clinic patients had medicare or private insurance coverage for such patients petitioners filed for payment -- - directly with medicare or the insurance_company thus most bills were submitted to medicare or private insurers in accordance with medicare regulations and private insurers’ requirements the submitted bills reflected the specific drugs and amounts thereof administered to each patient each compensable service and drug provided in the course of chemotherapy treatment was assigned a specific code for billing purposes the billing code for a particular chemotherapy drug was referred to as its j-code which corresponded to a specific drug and a specific amount of that drug a miscellaneous j-code was used for drugs that had not been assigned a specific j-code petitioners’ charges for chemotherapy drugs were based on the drugs' average wholesale price awp which was determined by reference to the red book a publication that pc received annually to determine the amount charged for each drug the billing department multiplied the awp by a certain multiple which varied depending upon whether the bill was being submitted to a private insurer or medicare on the other hand although awp was the starting point used to calculate the charges made for only medicare providers may bill medicare directly prior to petitioners were not medicare providers and therefore billed the patients directly the patients then submitted their bills to medicare for reimbursement in petitioners were medicare providers and billed medicare directly for medical services provided to covered patients chemotherapy drugs for both medicare and private insurers the reimbursement policies of the private insurers changed frequently affecting the amount that petitioners actually collected and the predictability of the billing and collection process petitioners' bills also included charges for dr ishmael's professional services administration of the chemotherapy treatments other supplies miscellaneous medications and laboratory items determinations regarding reimbursement of charges were made by medicare and private insurers on an item-by-item basis medicare and the insurance_companies took similar positions regarding some items for example neither medicare nor the insurance_companies paid for unapproved chemotherapy treatments thus petitioners were reimbursed for chemotherapy drugs used during chemotherapy treatments only if the drug administered to the patient had been approved for that specific therapeutic purpose the reimbursement policies of medicare and the private insurers with respect to other items differed for example the extra cost incurred by petitioners for a staff pharmacist to mix the chemotherapy treatments was not specifically reimbursed by mid-del did not bill patients or insurers for dr ishmael’s professional services instead pc billed patients and insurers for all of the doctor’s services wherever provided medicare medicare did not reimburse petitioners for nondrug supplies used in administering treatments some private insurers however did cover these charges with respect to chemotherapy drugs petitioners' claims for reimbursement included only charges for chemotherapy drugs prepared from petitioners' own supply and administered by petitioners’ nursing staff to the patient when petitioners received a payment from medicare or an insurance_company they also received an explanation of benefits eob which detailed amounts allowed and disallowed as to each specific charge and amounts due copay amounts from secondary insurance or the patient as to each specific charge petitioners routinely wrote off disallowed charges as they received eob’s from the insurance_companies petitioners wrote off the disallowed charges because agreements with the insurance_companies prevented petitioners from seeking payment for those charges from the patients directly copay amounts were not written off as long as the patient continued to receive treatments even if the patient was indigent or full payment was not otherwise expected petitioners kept daily monthly and annual summaries of charges reimbursements and writeoffs when pc's billing office determined from an eob that an allowable charge had been disallowed a corrected bill or explanation was submitted and the writeoff of the disallowed amount would be delayed until a revised eob was received a substantial percentage of the claims filed by petitioners with medicare and other insurance_companies was rejected the first time and had to be resubmitted some patients who did not have any medical insurance coverage or who could not afford their copayments were treated at the clinics dr ishmael expected these patients to pay whatever they could afford the business office usually tried to work out some sort of payment schedule even if the payment would only cover a small portion of the cost of treatment no attempt was made to charge only what a patient could afford or to write down an account in expectation of what ultimately might be collected eventually if an account showed no activity for an extended period of time because a patient had died left the area or other circumstances indicated that the account was wholly worthless petitioners wrote off the entire account neither petitioner had signs in its clinics that indicated payments should be arranged before services were rendered petitioners never charged interest or finance_charges on patient accounts at least in part because of the patients' medical conditions petitioners did not use aggressive collection practices accounting issues -background it is a customary and accepted practice in the health care industry for health care practitioners to use the cash_method_of_accounting pc used the cash_method_of_accounting for both income_tax purposes and for bookkeeping purposes and consistently reported the drugs used in patient treatments as supplies and not as inventory with the exception of its federal_income_tax return for mid-del used the cash_method_of_accounting for income_tax purposes and consistently reported the drugs used in patient treatments as supplies and not as inventory mid-del used the accrual_method of accounting for bookkeeping purposes pc reported the following gross_receipts direct costs associated with patient treatments and gross_profit for the taxable years ending date and using the cash_method_of_accounting tye gross other costs gross medical_supplies and medical receipts’ profit drugs included in supplies and other costs drugs as a percentage of gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ' net of returns and allowances - - mid-del reported the following gross_receipts direct costs associated with patient treatments and gross_profit for and using the cash_method_of_accounting tye gross other costs gross medical_supplies and medical_supplies receipts’ profit drugs included in and drugs as a other costs percentage of gross_receipts amended dollar_figure dollar_figure dollar_figure unknown unknown big_number big_number big_number dollar_figure big_number big_number big_number big_number net of returns and allowances for and mid-del originally reported its income for using an accrual_method of accounting during an audit of its federal_income_tax return mid-del submitted an amended_return reporting its income and expenses for using the cash_method_of_accounting the audit was closed by agreement using the figures reflected on the amended_return the combined average annual gross_receipts of both petitioners for the years ending with the taxable years in issue was less than million dollars for accounting purposes mid-del and pc each valued their chemotherapy drugs and miscellaneous medications at actual cost as of taxable years ending date and date pc's drugs on hand were valued at dollar_figure and dollar_figure respectively as of date and mid-del's drugs on hand were valued at dollar_figure dollar_figure and dollar_figure respectively neither petitioner made any attempt to manipulate income or expenses by deferring income or paying unnecessary expenses at the end of the taxable_year the notices of deficiency following an audit respondent issued notices of deficiency to each of the petitioners in which respondent determined that they must use the accrual_method the notices of deficiency described respondent’s determination as follows it is determined the accrual_method of accounting more clearly reflects income than your current ‘cash basis’ method_of_accounting opinion sec_446 vests the commissioner with broad discretion in determining whether a particular method_of_accounting clearly reflects income see 743_f2d_781 llth cir 104_tc_367 98_tc_457 affd 58_f3d_413 9th cir the commissioner's determination is entitled to more than the usual presumption of correctness see ansley- sheppard-burgess co v commissioner supra rlc indus co v commissioner supra accordingly the commissioner's interpretation of the clear-reflection standard of sec_446 'should not be interfered with unless clearly unlawful ' 439_us_522 quoting 280_us_445 the taxpayer bears a 'heavy burden_of_proof ' and the commissioner's determination is not to be set_aside unless shown to be 'plainly arbitrary ' id pincite quoting 281_us_264 the commissioner's determination that a taxpayer's method_of_accounting does not clearly reflect its income is given great deference by this court but the commissioner may not require a taxpayer to change from an accounting_method which clearly reflects income to an alternate method_of_accounting merely because the commissioner considers the alternate method to more clearly reflect the taxpayer's income see ansley-sheppard- burgess co v commissioner supra pincite the issue of whether the taxpayer's method_of_accounting clearly reflects income is a question of fact to be determined on a case-by-case basis see id in reviewing the commissioner's determination that the taxpayer's method_of_accounting does not clearly reflect income the function of the court is to determine whether there is an adequate basis in law for the commissioner's conclusion see 664_f2d_881 2d cir consequently to prevail a taxpayer must prove that the commissioner's determination was arbitrary capricious or without sound basis in fact or law see knight-ridder newspapers inc v united_states supra ansley-sheppard-burgess co v commissioner supra sec_471 provides sec_471 general_rule for inventories a general_rule ----whenever in the opinion of the secretary the use of inventories is necessary in order -- - clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income by regulation the secretary has determined that inventories are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor in the taxpayer's business see sec_1_471-1 income_tax regs unless otherwise authorized by the commissioner a taxpayer who is required to maintain inventories must use an accrual_method of accounting with regard to purchases and sales of inventory see 796_f2d_843 6th cir affg in part and revg in part akers v commissioner tcmemo_1984_208 revd on another issue 482_us_117 sec_1_446-1 income_tax regs respondent argues that the drugs at issue in this case are merchandise the purchase and sale of which are income-producing factors in petitioners’ businesses and therefore petitioners are required to use the accrual_method of accounting to report their taxable_income petitioners take exception to respondent's characterization of the drugs countering that the drugs are supplies used in the course of treating patients with the result respondent does not argue in this case that mid-del failed to satisfy the book consistency_requirement see sec_446 respondent’s arguments are directed solely to whether mid--del had inventories within the meaning of sec_471 that under their view the regulations requiring use of the accrual_method are inapplicable we agree with petitioners that their drugs are not merchandise the term merchandise as used in sec_1_471-1 income_tax regs encompasses goods purchased in condition for sale goods awaiting sale articles of commerce held_for_sale and all classes of commodities held_for_sale see 420_f2d_352 1st cir affg tcmemo_1969_79 thus items are merchandise if held_for_sale see id we recently held in a court-reviewed opinion that chemotherapy and other drugs when used in the course of treating patients are not held_for_sale and therefore are not merchandise see 113_tc_376 in osteopathic med oncology hematology p c our holding was premised on our conclusion that the chemotherapy drugs and ancillary medications were both inseparable from the medical services provided to patients by the taxpayer and subordinate to the medical services provided see id pincite as in osteopathic med oncology hematology p c the furnishing of drugs and other medical_supplies in this case is inseparable from and subordinate to the medical services provided by petitioners to their patients see id patients come to the clinics to receive medical treatment from dr ishmael not to - - purchase drugs per se the drugs are administered to patients during the course of their treatment at no point during the treatment process does a patient acquire title to the drugs or exercise control_over them a patient does not direct how or when the drugs are administered nor can a patient simply purchase the drugs for self-treatment upon completion of each treatment there is nothing left for a patient to acquire sell or otherwise exert ownership rights over although there are some factual differences between this case and osteopathic med oncology hematology p c the key operational facts for purposes of our determination of whether petitioners’ chemotherapy drugs constitute merchandise are virtually identical we hold that this case is controlled by osteopathic med oncology hematology p c and that therefore for purposes of sec_1_471-1 income_tax regs petitioners’ chemotherapy drugs are not merchandise respondent's determinations in the notices of deficiency regarding petitioners’ use of the accrual_method do not state that the determinations were premised on respondent’s conclusion that the chemotherapy drugs are merchandise ’ on brief however ‘other than respondent’s argument that the drugs used by petitioners are inventory regquiring use of the accrual_method respondent has not posited any reason why petitioners' use of the cash_method does not clearly reflect income in fact respondent’s determination in the notices of deficiency in this case read literally is only that the accrual_method more clearly reflects income than your current ‘cash basis’ method_of_accounting implicit in respondent’s determination as phrased continued --- - respondent’s argument as to why petitioners are required to use the accrual_method is based solely on his position that the drugs used by petitioners are merchandise that must be inventoried respondent does not dispute that petitioners’ use of the cash_method clearly reflects income to the extent that the drugs are not merchandise because we hold that petitioners drugs are not merchandise it follows that petitioners are neither required to maintain inventories with respect to their drugs by sec_1_471-1 income_tax regs nor required to use an accrual_method by sec_1_446-1 income_tax regs see osteopathic med oncology hematology p c v commissioner supra pincite- we hold therefore that respondent abused his discretion in requiring petitioners to change from the cash_method_of_accounting to an accrual_method ‘ continued is the recognition that petitioners’ cash_method_of_accounting does reflect their income clearly albeit not as clearly as the accrual_method although the language used in respondent’s notices of deficiency may be nothing more than a verbal foot- fault or an ill-phrased attempt to summarize the requirements of sec_471 respondent has offered no evidence to explain why the determinations were phrased as stated in the notices although the commissioner’s determination that a taxpayer’s method_of_accounting does not clearly reflect its income is entitled to great deference the commissioner may not require a taxpayer to change from a method_of_accounting that clearly reflects income to another method_of_accounting because the commissioner determines that the alternate method will reflect the taxpayer’s income more clearly see 104_tc_367 -- - in light of our holding we find it unnecessary to address petitioners' additional assignments of error we have carefully considered all remaining arguments made by respondent for a result contrary to that expressed herein and to the extent not discussed above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for petitioners on brief petitioners made several additional arguments in support of their contention that respondent abused his discretion petitioners argued that the cash_method clearly reflected their income irrespective of whether inventories were required by sec_1_471-1 income_tax regs that an audit of mid- del’s form_1120 resulted in an authorization for mid--del and pc by implication to use the cash_method that sec_448 permitted petitioners' continued use of the cash_method also irrespective of whether merchandise inventories were required and finally that computational errors were made in the sec_481 adjustment
